           Case 1:20-cv-03858-JPC Document 19 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                      12/2/2020
                                                                       :
JONATHAN PACIULLO,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       20-CV-3858 (JPC)
                  -v-                                                  :
                                                                       :            ORDER
HOUSE OF FLUFF INC.,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. (Dkt. 18). Accordingly, it is ORDERED that this action is hereby DISMISSED and

discontinued without costs, and without prejudice to the right to reopen the action within thirty

days of the date of this Order if the settlement is not consummated. Any application to reopen

must be filed by the aforementioned deadline, and any application to reopen filed thereafter may

be denied solely on that basis. If the parties wish for the Court to retain jurisdiction for the purposes

of enforcing any settlement agreement, they must submit the settlement agreement to the Court by

the deadline to reopen to be “so ordered” by the Court. Per 3.G of the Court’s Individual Rules

and Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain

jurisdiction to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is

respectfully directed to close the case.

        SO ORDERED.

Dated: December 2, 2020
       New York, New York                                     _______________________________
                                                                     JOHN P. CRONAN
                                                                   United States District Judge
